internal_revenue_service number release date index number ------------------------------------------------------------ ------------ ------------------------------------------------------------ ---------------- ------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-143261-04 date february - ------------------------------------------ legend authority ------------------------------------------------- ein ---------------- state y ----------- authority eligible_plan -------------------------------------------------------------- ------------------------------------------------------------------------ trust -------------------------------------------------------------------------- dear ------------- this responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling concerning whether the eligible_plan established and adopted by authority constitutes an eligible deferred_compensation plans within the meaning of sec_457 of the internal_revenue_code_of_1986 as amended code and the income_tax regulations regulations thereunder ---------------------- authority is represented to be an eligible_employer within the meaning of sec_457 of the code and has adopted the authority eligible_plan for its employees the authority eligible_plan provides that a participant's election to defer compensation not yet earned under the plan must be filed prior to the beginning of the month in which his or her participation_agreement becomes effective the plan plr-143261-04 provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan in addition the plan also provides for the age plus catch-up_contributions described in sec_414 however the plan also provides that a participant can only utilize one of these two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the authority eligible_plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the authority eligible_plan must be transferred to the trust within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge transfer or encumbrance the authority eligible_plan has provisions regarding the circumstances involved with multiple sec_457 plans of the same employer including treating all such plans as a single_plan and specific language for the coordination of deferral limits the correction of any excess_deferrals and the limits on normal_retirement_age the authority eligible_plan permits transfers between the plan and other eligible the authority eligible_plan further provides that all amounts of compensation governmental sec_457 plans the plan sets forth the requirements of paragraphs and of sec_1_457-10 of the regulations which must be satisfied before a transfer can be made to or from the plan deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the plan the trust was established pursuant to a written_agreement that is represented to be a valid trust under the laws of state y relation orders that satisfy the requirements of sec_414 the rights of any participant or beneficiary under the plan shall not be subject_to the rights of their creditors and shall be exempt from execution attachment prior assignment or any other judicial relief or order for the benefit of creditors or other third persons except as provided in the authority eligible_plan concerning approved domestic sec_457 of the code provides that for a sec_457 plan to be an the terms of the trust used in connection with the authority eligible_plan make it sec_457 of the code prescribes that an eligible deferred_compensation plr-143261-04 impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary plan must meet the distribution_requirements of sec_457 eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax- deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if -- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-6 of the income_tax regulations define an unforeseeable sec_457 provides that a_trust described in sec_457 shall be sec_457 provides that a plan maintained by an eligible governmental plr-143261-04 emergency as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent as defined in sec_152 loss of the participant's or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 under the terms of the plan and trust the trustee must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provide that an eligible governmental_plan may provide for the transfer of amounts deferred by a participant or beneficiary to another eligible governmental_plan if the conditions in paragraphs b or of sec_1_457-10 are met and such transfer of assets is not between an eligible governmental_plan and a tax-exempt entity’s eligible_plan sec_1_457-10 of the regulations further provides that upon the transfer of any amount between eligible plans under paragraphs b through b of sec_1_457-10 if the participant is performing services for the entity maintaining the receiving plan such amount is subject_to the restrictions of sec_1_457-6 relating to when distributions are permitted to be made to a participant under an eligible_plan in sec_457 provides that a participant shall not be required to include in the authority eligible_plan constitutes an eligible_deferred_compensation_plan based upon the facts summarized above and provided that the authority eligible plr-143261-04 the receiving plan in the same manner as if the transferred amount had originally been deferred under the receiving plan plan is amended as stated in the letter submitted by your authorized representative dated date we conclude as follows within the meaning of sec_457 of the code and the income_tax regulations thereunder the amounts of compensation deferred under the authority eligible_plan including any income attributable to the deferred_compensation will be includible in gross_income of the recipient only for the taxable_year or years in which such amounts are paid to a participant or a participant’s beneficiary in accordance with the terms of the plan the trust established with respect to the plan under sec_457 of the code is treated under sec_457 as a_trust exempt from taxation under sec_501 authority eligible_plan and any other eligible governmental b plan pursuant to treasury regulations will not cause any amount to be includible in the participant’s gross_income under sec_457 of the code amounts deferred under any deferred_compensation plan other than the above described authority eligible_plan if the amended and restated authority eligible_plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to authority and applies only if the authority eligible_plan submitted on ----- -------------------- is revised in accordance with the modifications submitted on --------------- ------------- no opinion is expressed concerning the timing of the inclusion in income of the authority eligible_plan provisions permitting transfers between the plr-143261-04 sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure
